Citation Nr: 1760023	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to congestive heart failure, coronary artery disease or due to in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.  He died in May 2017.  The appellant is his surviving spouse and has been recognized as a substitute claimant in the appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2015 and February 2017, the Board remanded the claim for further development; it is now returned to the Board for appellate action.


FINDING OF FACT

In November 2017, prior to the promulgation of a decision by the Board, the appellant submitted a written statement indicating that she wished to withdraw the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the appellant for the issue of entitlement to service connection for hypertension are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

Here, in November 2017, prior to the promulgation of a decision by the Board, the appellant submitted a statement indicating she wished to withdraw her appeal.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal for entitlement to service connection for hypertension, to include as secondary to congestive heart failure, coronary artery disease or due to in-service exposure to herbicide agents is dismissed.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


